  
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 1975 
 
AN ACT 
To designate the facility of the United States Postal Service located at 281 East Colorado Boulevard in Pasadena, California, as the First Lieutenant Oliver Goodall Post Office Building. 
 
 
1.First Lieutenant Oliver Goodall Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 281 East Colorado Boulevard in Pasadena, California, shall be known and designated as the First Lieutenant Oliver Goodall Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the First Lieutenant Oliver Goodall Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
